72 F.3d 128NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
IN RE Nathaniel SCOTT, Petitioner.
No. 95-8055.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Dec. 12, 1995.

On Petition for Writ of Mandamus.
Nathaniel Scott, Petitioner Pro Se.
PETITION DENIED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Petition denied by unpublished per curiam opinion.
PER CURIAM:


1
Nathaniel Scott petitioned this court for a writ of mandamus, complaining of an undue delay in a Virginia state court, and seeking appointment of counsel and a change of venue in the state proceeding.  Federal courts have no general power to compel action by state officials or non-federal employees.  Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);  Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).  Therefore, although we grant leave to proceed in forma pauperis, we deny Scott's petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately present in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.